Citation Nr: 0739132	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  03-33 179	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to a compensable disability evaluation for 
service-connected lumbosacral strain prior to May 15, 2007.

3.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected lumbosacral strain, from May 
15, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's case was before the Board and remanded in 
February 2006.  At that time he was seeking a compensable 
disability evaluation for his service-connected lumbosacral 
strain disability.  

The RO conducted additional development.  The veteran was 
granted a 10 percent disability evaluation, effective from 
May 15, 2007, in June 2007.  As the effective date for the 
increase does not encompass the entire period of the claim, 
the issue regarding the veteran's lumbosacral strain 
disability has been re-characterized as shown above.  








FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1976 to March 1980.

2.  On October 22, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board remanded the veteran's claim for additional 
development in February 2006.  The RO issued a rating 
decision that increased the veteran's disability evaluation 
for his service-connected lumbosacral strain to 10 percent in 
June 2007.  The effective date of the increase was from May 
15, 2007.  His claim for service connection for a thoracic 
spine disability remained denied.

The veteran submitted a statement to his representative in 
August 2007 wherein he stated that he was satisfied with the 
10 percent evaluation for his lumbosacral strain disability.  
He also stated that the he wanted to drop the appeal for 
service connection for a thoracic spine disability.  The 
veteran's representative transmitted the veteran's withdrawal 
of his appeal to the Board and it was received on October 22, 
2007.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2007).  The veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. S. TOTH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


